UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 29, 2013 REVOLUTIONS MEDICAL CORPORATION. (Exact name of registrant as specified in its charter) Nevada 000-28629 73-1526138 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 670 Marina Drive, 3rd Floor Charleston, SC 29492 (Address of Principal Executive Offices) (843) 971-4848 Registrants telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐
